ORDER

PER CURIAM.
John Hawkins appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary *165hearing. We find that the motion court did not err in denying Hawkins’ request for post-conviction relief without an evi-dentiary hearing. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).